Title: From “A Frien to Jefferson,” before 25 September 1803
From: “A Frien to Jefferson”
To: Jefferson, Thomas


          
            
              before 25 Sep. 1803
            
          
          Information wanted to the following queries.
          First. has Gabrail Lilley given mr. Jefferson credt. for corn and poark which he suppyd. John perry with in 1801. and in 1803.
          30 Gallons peach Brandy for self taken from the . . . cellar. Do. Puench. 5 gallons. Do. 15 bottles. of wine. exlusive of two dys drunk.= ǁ at the mountain on wine.
          the winter of 1803. 25 hogs fattend waying from 150 to 200 Lbs.
          Time of negroes working Tobacco and clearing of land for Do.
          corn to Jams. Olhm. 1803.
          
            A frien to Jefferson
          
          
            before the workmen had the furnishing of them-selves with provisions, perry and his hands ware supplyd. by Lilley. and are still with corn.
            = ǁ 1803.
          
        